UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 X3EAM LTD, as successor in interest to                             DOC #:
 NEXTSTREAM LTD. d/b/a NEXTSTREAM                                   DATE FILED: 4/9/2020
 LLC,

                           Plaintiff,
                                                               1:19-cv-7668-MKV
                    -against-
                                                                    ORDER
 QELLO LLC, Q MEDIA SERVICES,
 LLC and uCAST LLC d/b/a uCAST
 GLOBAL,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

April 14, 2020 is adjourned sine die. Once the parties have submitted their Proposed Case

Management Plan and Scheduling Order in accordance with the Court’s March 16, 2020 Order

[ECF No. 45], the Court will review and enter a Case Management Plan and Scheduling Order

and allow the parties to proceed with discovery.



SO ORDERED.
                                                    _________________________________
Date: April 9, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
